Citation Nr: 1450308	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1995 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2013 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran underwent a VA examination in February 2012.  At the June 2013 hearing and in statements subsequent to his examination, the Veteran indicated that his condition is progressively worse.  See June 2013 Hearing Transcript; March 2013 statement in lieu of VA Form 646; July 2012 VA Form 9.  Furthermore, the Veteran testified at the hearing that he feels pain that radiates to his buttocks and he experiences muscle spasms; the Board notes that the February 2012 VA examination is negative for radiculopathy or muscle spasm findings.  The Board finds this is evidence indicating a worsening of the Veteran's condition since the last VA examination.  Consequently, a remand for a VA examination on the Veteran's back condition is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the record also reflects that the Veteran has received VA treatment, including for his back condition.  But, it is unclear whether the file contains all of the Veteran's treatment records.  Therefore, on remand, the Veteran's outstanding VA treatment records should be obtained and associated with the file; an attempt to do so should be documented.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records.

2. Schedule the Veteran for an appropriate VA examination to assess the current severity of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



